Filed 4/26/21 Roy v. Fitzgerald CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 WILLIAM L. ROY,
                                                                       G058544
      Plaintiff and Appellant,
                                                                       (Super. Ct. No. 30-2018-00995841)
           v.
                                                                       OPINION
 JEANNE M. FITZGERALD,

      Defendant and Respondent.


                   Appeal from a judgment of the Superior Court of Orange County, Nathan
R. Scott, Judge. Affirmed.
                   Law Offices of Shun C. Chen and Shun C. Chen for Plaintiff and
Appellant.
                   Law Offices of Lisa R. McCall and Lisa R. McCall for Defendant and
Respondent.
                                          *                  *                  *
              William L. Roy appeals from a judgment of dismissal after the trial court
granted attorney Jeanne M. Fitzgerald’s motion for summary judgment on Roy’s quiet
title action against her. Roy’s complaint arose after Fitzgerald, on behalf of her client,
filed with the Orange County Recorder’s office a certified copy of a spousal support
                                                                        1
modification order in favor of Roy’s ex-wife, Virginia Raeanne Roy. Roy regarded the
filing as a slander on “any property he owns” in the county, including his Fullerton
residence (the Property). In recording the order, Fitzgerald, a member of the bar,
identified herself as an “Attorney at Law.” Roy did not sue Fitzgerald for slander of title
or any other purported wrongdoing; instead, he styled his action as a “Complaint to Quiet
Title,” in which he asserted that Fitzgerald “claims an interest adverse to Plaintiff [in] the
Property, as the recording party of an ‘Order on Order to Show Cause Re
Modification’ . . . .” After the parties filed their respective summary judgment moving
papers, opposition, and reply, including Fitzgerald’s undisputed declaration that she had
no interest in the Property, the court held a hearing on the matter and then granted the
motion, which Roy claims was error. Finding no error, we affirm the judgment.

                  FACTUAL AND PROCEDURAL BACKGROUND
              Raeanne and Roy divorced in December 1984; under their divorce decree,
Roy was ordered to pay Raeanne spousal support in a sum that is not specified in the
record. By a modification order entered in October 1993 (the 1993 support order or
modification order), Roy’s support obligation was reduced to $200 a month, to be paid
“until the death of either party”; he was also ordered to pay Raeanne an additional $200
per month until he satisfied then-outstanding arrearages on his support obligation.

       1
                For ease of reference, as this lawsuit is between Mr. Roy and Fitzgerald, we
will refer to the former as Roy and to the now deceased Mrs. Roy by a given name, as is
common in family law cases. Fitzgerald, her former attorney, uses Virginia’s middle
name (Raeanne) in Fitzgerald’s respondent’s brief, and we will do the same. We intend
no familiarity or disrespect. (Pont v. Pont (2018) 31 Cal.App.5th 428, 431, fn. 1.)


                                              2
              In May 2014, Raeanne, acting in propria persona in family court, sought a
determination of the arrearages Roy owed her. According to Raeanne’s “request for
order,” Roy ceased making support or arrearage payments in July 1995 “and has not paid
me a dime since that date.” Raeanne fell ill and, while continuing to represent herself,
she retained Fitzgerald to specially appear to obtain a continuance of the hearing on her
motion. She also had Fitzgerald file a copy of the 1993 modification order with the
Orange County Recorder’s office so that it would operate as a lien on any property Roy
owned. According to Raeanne, Roy owned “several pieces of property including at least
3 homes and business property.”
              At Raeanne’s direction, and as her counsel, Fitzgerald recorded a certified
copy of the 1993 “Order on Order to Show Cause for Modification of Judgment” with the
Orange County Recorder’s office on November 10, 2014. Because Raeanne was under
medical care and therefore not living in her home, and at her request, Fitzgerald filled out
the “When Recorded Mail To” field on the cover page of the recording with her name
and address, specifying “Jeanne M. Fitzgerald [¶] Attorney at Law.” She similarly filled
out the “Recording Requested By” field on the cover page: “Jeanne M. Fitzgerald [¶]
Attorney at Law.” Raeanne died before the end of the month, on November 26, 2014.
              Nothing in the record on appeal suggests that Raeanne’s motion to
determine arrearages was ever heard or resolved. In February 2018, Roy filed a “Motion
for Order to Withdraw Improper Recordings” against Fitzgerald in the family court.
After a hearing in April 2018, the court denied Roy’s motion and advised him to seek
relief in the probate proceeding related to Raeanne’s estate that was pending in the
Los Angeles Superior Court. There, the Roys’ daughter, Margaret Meisenbach, served as
the personal representative of Raeanne’s estate and successor trustee of Raeanne’s
revocable trust, of which she was the sole beneficiary and nominee to be executor of the
estate.



                                             3
                                                      2
              Roy elected not to go to probate court. Instead, he filed this quiet title
action in civil court against Fitzgerald. He did not name any other defendants. In her
answer, Fitzgerald denied she had “any interest or estate in the property described in the
Complaint and pray[ed] that the action be dismissed as to her.” She attested in her
verified answer that she did not “have any financial interest in Plaintiff’s property.” She
noted she “was NEVER Mrs. Roy’s attorney of record.” Nothing in the record indicates
Fitzgerald was owed or had filed a lien for attorney fees against Raeanne or her estate.
              Fitzgerald also alleged in her answer that Roy knew Raeanne was a
“required defendant” in any effort to have any cloud on his title cleared, specifically the
lien based on Raeanne’s recording of the 1993 support order. Fitzgerald further alleged
that Roy knew Raeanne had died, but failed to inform “this Court of a Deceased
                                                                                          3
Defendant’s claim against Plaintiff’s property,” as “required by CCP § 762.030(b).” On
this point, Fitzgerald alerted the court to the May 2014 motion by Roy’s “ex-wife,”
Raeanne, “in which she requested an Order determining the amount of spousal support
arrearage owed to her by Plaintiff . . . originat[ing] from the” 1993 order.
              As additional “affirmative defense[s]” or a basis of dismissal, Fitzgerald
also alerted the court that Roy “failed to join the personal representative, and/or the
testate and intestate successors of” Raeanne’s estate and that the family court had “denied
Defendant’s motion [to Withdraw Improper Recordings] and advised him to file his
action in the [Los Angeles] probate proceeding . . . .” Fitzgerald again asserted as

       2
             When asked during oral argument if there was any legal reason why he
could not have resolved this issue in the probate court, Roy’s counsel provided none.
       3
                This and all further statutory references are to the Code of Civil Procedure.
The relevant code section cited by Fitzgerald provides as to quiet title actions specifically
that “[i]f a person required to be named as a defendant is dead,” and the plaintiff “knows
of a personal representative, the plaintiff shall join the personal representative as a
defendant” (§ 762.030, subd. (a)). The code prescribes alternative procedures if “the
plaintiff knows of no personal representative” (id., subd. (b)).


                                              4
grounds for dismissal that Roy “is informed and is aware of a non-party’s adverse claims
in conjunction with the instrument or item of evidence clouding title.” She invoked the
statutory prohibition stating that a quiet title judgment is nonbinding and “does not affect
a claim” against property by an unjoined party if the claim “was actually known to the
plaintiff” at the time the plaintiff sought to quiet title. (§ 764.045, subd. (b).)
              Fitzgerald moved for summary judgment; the trial court held a hearing on
the motion. At the outset of the hearing, as in its earlier tentative ruling, the court
indicated its core concern, stating, “I can’t quiet title against someone who is not
asserting an adverse interest [in the property]. And if we need to quiet title against
someone with an adverse interest, that someone seems to be the estate, not the attorney.”
              Roy’s counsel argued that Fitzgerald was “the holder of the lien and she
controls the lien regardless [of] whether she claims she has any interest in [it].” He
analogized Fitzgerald to a doorman “holding a key” and stating, “You cannot go in
because I’m holding the key. I don’t have any interest [in] the property inside but I’m
holding the key. The same thing here. She has control.” Roy sought to have Fitzgerald
withdraw the lien or “assign” it to Raeanne’s estate.
              In response, counsel for Fitzgerald rejected the doorman analogy, stating
that, “hav[ing] no interest in” the lien or Roy’s property, “my client can’t withdraw
anything.” She explained that Fitzgerald “recorded with the authority of her client a
document. We attorneys record documents all the time. Subsequent attorneys or
nonattorneys can record documents that withdraw those previous recordings. The
recording party has no authority whatsoever: not under a support order [and] certainly
not under this support order which identifies the party that holds the judgment creditor
position, which is Mr. Roy’s ex-wife.”
              Observing that Fitzgerald had attested “under oath, in repeated occasions
before this court [that] she does not have any interest” in the property, defense counsel
argued that the summary judgment motion presented “one simple question: Is there any

                                               5
evidence to the contrary? And there is none.” The trial court agreed: “I can’t find that
there’s a triable issue on any material fact about granting him the relief he seeks from this
court that he’s pleaded in the complaint.”
              In a subsequent minute order, the court added further detail: “plaintiff
provided [no] authority suggesting an attorney who records a judgment or lien for a client
is somehow personally asserting an adverse claim.” The court continued: “Whether
defendant’s client actually authorized her to record the order is an issue between them.
[Plaintiff] has no dog in that fight. If his ex-wife’s estate doesn’t want the order to be
recorded, the estate can fix it. [¶] But if the estate wants the order [to remain] recorded,
then plaintiff’s concerns with an improper recording, an invalid order, or a satisfied
judgment are properly addressed to the estate—not to the ex-wife’s former lawyer.”
              The court also overruled Roy’s objections to Fitzgerald’s declaration and
sustained Fitzgerald’s objections to portions of declarations by Roy’s attorney and his
expert witness, including legal opinions expressed by the expert regarding recording
issues. Following the trial court’s entry of dismissal, Roy appeals.

                                       DISCUSSION
              Roy bases his appeal on his premise that “[t]here is no dispute the Lien
slanders the title of [his] real property located in Orange County.” Based on this
assumption, he contends there are five issues on appeal. He identifies those issues as:
“1. Whether Fitzgerald properly recorded the Lien? [¶] 2. Whether Fitzgerald had [the]
right to retain the Lien after Raeanne was deceased? [¶] 3. Whether Fitzgerald’s
declaration disclaiming interest in the Lien [was] tantamount to withdrawal of the Lien?
[¶] 4. Whether the estate of Raeanne proved Roy owed any support payment over five
years after the Lien was recorded? [¶] 5. Whether expunging the decoupled Lien will
harm the estate of Raeanne?” We address these issues, some of which we find difficult to
decipher, only insofar as they are relevant to our summary judgment review.


                                              6
               Implicit in Roy’s characterization of the issues is his contention that, by
recording the 1993 support order in Raeanne’s favor, and under which she claimed Roy
owed her arrearages, the lien established by the recorded support obligation was
Fitzgerald’s to maintain or withdraw. In effect, he argues that Fitzgerald’s lien slandered
his title to property in Orange County.
               As a preliminary matter, we observe that slander of title and quieting title
are separate causes of action. “The elements of a cause of action for slander of title are
‘(1) a publication, (2) which is without privilege or justification, (3) which is false, and
(4) which causes direct and immediate pecuniary loss.’” (Alpha & Omega Development,
LP v. Whillock Contracting, Inc. (2011) 200 Cal.App.4th 656, 664, italics omitted.)
               In contrast, in order to quiet title, a plaintiff’s complaint “must include” all
of the following as elements of his or her claim: (1) a description of the property that is
the subject of the action; (2) the title of the plaintiff as to which a determination is sought
and the basis of the title; (3) “[t]he adverse claims to the title of the plaintiff against
which a determination is sought”; (4) the date as of which the determination is sought;
and (5) a prayer for the determination of plaintiff’s title “against the adverse claims.”
(§ 761.020, subds. (a)-(e), italics added.)
               With this distinction in mind, we turn to the propriety of the trial court’s
summary judgment ruling.
               “A defendant moving for summary judgment bears the initial burden to
show the plaintiff’s action has no merit. [Citation.] The defendant can meet that burden
by . . . showing the plaintiff cannot establish one or more elements of his or her cause of
action . . . . [¶] Once the defendant meets that burden, the burden shifts to the plaintiff to
present evidence establishing a triable issue exists on one or more material facts.”
(Carlsen v. Koivumaki (2014) 227 Cal.App.4th 879, 889.) To meet its initial burden, a
defendant “‘need address only the issues raised by the complaint.’” (Laabs v. City of
Victorville (2008) 163 Cal.App.4th 1242, 1253.)

                                                7
              We review a grant of summary judgment de novo. (Eriksson v. Nunnink
(2011) 191 Cal.App.4th 826, 848.) We will affirm the summary judgment ruling if it is
correct based on the grounds asserted in the motion. (American Meat Institute v. Leeman
(2009) 180 Cal.App.4th 728, 747-748.) “Although our review of a summary judgment is
de novo, it is limited to issues which have been adequately raised and supported in [the
appellant’s] brief.” (Reyes v. Kosha (1998) 65 Cal.App.4th 451, 466, fn. 6.)
              Here, Roy contends summary judgment was improper because “Material
Fact Exists [sic] Concerning Fitzgerald’s Claim of No Interest in the Lien.”
(Capitalization and formatting adjusted.) Roy contends those material facts regarding
Fitzgerald’s personal interest include that she “recorded the Lien in her name, and her
name only,” and that she “absolutely refused to assign the Lien to Raeanne’s estate,
and/or to interplead [it] with the probate court . . . .” Roy provides no authority for his
novel argument. More to the point, Fitzgerald could not assign any interest in the lien to
anyone unless she first had an interest to assign.
              Roy asserts the lien must be viewed as Fitzgerald’s because it, he claims, is
“in her name, and her name only.” As observed by the trial court, Roy cites no authority
that “an attorney who records a judgment or lien for a client is somehow personally
asserting an adverse claim.” The fact that Fitzgerald twice identified herself as “Attorney
at Law” on the recording documentation belies Roy’s assertion that the lien was hers.
Instead, it confirms her role was in a representative capacity.
              On appeal, Roy contends—again without citation to authority—that “the
recording person must be legally connected to the recorded order or judgment.” Even
assuming arguendo that a connection of some kind is necessary, Fitzgerald provided it
with her “Attorney at Law” designation. She attested in her verified answer that Raeanne
retained her for this purpose, namely, to record the 1993 support order. In any event, like
the trial court, we agree that any potential agency issue or defect in Fitzgerald filing the
order on Raeanne’s behalf would be “between them.”

                                              8
               Roy argues that “[i]f a third party records a judgment lien [on behalf of
another], that person has no power to extinguish the lien,” citing section 697.400 for the
proposition that “only [a] ‘judgment creditor, judgment debtor, or owner of real property
subject to a judgment lien’ can file an acknowledgment of satisfaction of judgment.”
(Similarly citing § 724.060, subd. (c).) Roy therefore reasons that the recording person or
entity and the judgment creditor identified in the underlying order or judgment must be
one and the same. Otherwise, he claims, “a lien created, without the legal authority to
extinguish it, is illegal per se.”
               Roy’s argument is not altogether clear to us, but there is no logical reason
that the person or entity on whose behalf the lien is created by recording a judgment or
order may not dissolve it. Roy’s challenge has no merit.
               At bottom, “[a] triable issue of material fact exists ‘“if, and only if, the
evidence would allow a reasonable trier of fact to find the underlying fact in favor of the
party opposing the motion in accordance with the applicable standard of proof.”’”
(California Bank & Trust v. Lawlor (2013) 222 Cal.App.4th 625, 631.) Here, where
Fitzgerald identified herself in recording the 1993 support order solely in a representative
capacity, she was not mentioned anywhere in that order in any capacity, let alone as the
party in whose favor the order was entered, and where Fitzgerald disclaimed under oath
in the quiet title action any interest in the recorded order, there is no basis on which a trier
of fact could reasonably conclude she had an interest in the lien or underlying order to
relinquish.
               An adverse interest in the property for which the plaintiff seeks to quiet title
is a necessary element to maintain the action. (§ 761.020.) Because there was no
evidence to indicate Fitzgerald had such an interest, the trial court correctly determined
                                              4
that she was entitled to summary judgment.
       4
              Roy challenges the legal propriety of the manner in which Fitzgerald
recorded the 1993 support order, even if it was on Raeanne’s behalf. He claims that an

                                                  9
              Roy also contends summary judgment was improper because “Material
Facts Exist that Fitzgerald Slanders [sic] Roy’s Property.” (Capitalization and formatting
adjusted.) As noted, however, Roy did not assert a slander of title cause of action in his
complaint. His contentions on that score are therefore immaterial to summary judgment.
              Roy also suggests summary judgment was improper because Fitzgerald
“Skillfully Evaded [the] Family Court’s Jurisdiction.” In the same part of his brief, he
contends his remedy cannot be in probate court, as the family court and trial court here
suggested, because Fitzgerald “Can Deploy the Same Defense in Probate Court.”
(Capitalization and formatting adjusted as to both headings.)
              Roy’s point seems to be that he believes the family court recommended he
take his claim to probate court for “lack of jurisdiction over Fitzgerald” and that,
similarly in his view, the probate court will also decline to hear the case because
“Fitzgerald does not represent anyone in the estate,” “She is not a party to the Probate
Case,” and “Fitzgerald refused to assign the Lien to the estate of Raeanne.” These
arguments are essentially restatements of Roy’s claim that the lien and underlying
adverse interest that it represented belonged to Fitzgerald. And therefore Fitzgerald had
to assign the interest to Raeanne’s estate for it to be addressed in the probate court. As
discussed, there is no merit to the contention that Fitzgerald held such an interest in the
property. The trial court therefore properly granted Fitzgerald summary judgment.



abstract of the underlying support order or judgment must be recorded, not the order or
judgment itself. Of course, Roy may not raise this challenge where he has not joined the
party on whose behalf the order was recorded. (§ 389 [joinder of necessary parties].)
Raeanne’s estate holds the requisite interest in whether the recording was properly filed,
not Fitzgerald. We note merely that a “judgment lien on real property” may be “created
. . . by recording an abstract . . . or certified copy of” an order for “child, family, or
spousal support payable in installments.” (§ 697.320, subd. (a) & (a)(1), italics added.)
We do not decide the issue as it is not properly before us, but Roy does not dispute that
Fitzgerald recorded a certified copy of the 1993 support order.


                                             10
                                  DISPOSITION
            The judgment is affirmed. Respondent is entitled to her costs on appeal.




                                              GOETHALS, J.

WE CONCUR:



MOORE, ACTING P. J.



FYBEL, J.




                                         11